Mr. Justice Snyder
delivered the opinion of the conrt.
The defendant has appealed from a sentence of life imprisonment for mnrder in the first degree. In his brief he relies solely on the contention that he was forced to plead guilty by the police and that his attorneys entered a plea of guilty without consulting him and without his consent.
The record discloses only that personally and through counsel, who were appointed by the court, the defendant entered a plea of guilty. On the record before us we are therefore unable to determine if there is any basis for bis contention. If the defendant can establish the facts which he recites in his brief, he has an appropriate remedy. Berrios v. Saldaña, 59 P.B.R. 895.
The judgment of the district court will be affirmed.